Citation Nr: 0907917	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an anxiety neurosis.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  The Veteran received the following awards for his 
service in Vietnam: Air Medal with two Bronze Oak Leaf 
Clusters, National Defense Service Medal, Combat Infantry 
Badge, Army Commendation Medal, Vietnam Service Medal with 
two Bronze Service Stars, Good Conduct Medal, Aircraft 
Crewman Badge and Sharpshooter.



This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1980 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for anxiety neurosis.  

While the Veteran's claim was adjudicated in August 1980, 
there is no evidence that the Veteran received notice of the 
decision prior to March 2003.  In June 2006, the Board 
remanded the appeal to the RO to obtain additional 
evidentiary development.  The requested development has been 
completed and the case has been returned to the Board for 
appellate review.  

In September 2004, the Veteran withdrew his hearing request.  
Thus, the Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(e) (2008).  The Veteran was also initially 
represented by Military Order of the Purple Heart (MOPH).  
However, in a December 2008 letter, the Veteran revoked his 
appointment of the MOPH.  Therefore, the Board did not need 
to obtain a VA Form 646 from the Veteran's representative.  
The claim is properly before the Board.


FINDINGS OF FACT

1.  The Veteran is currently evaluated at 70 percent 
disabling for his service-connected PTSD.  

2.  The rating criteria accounts for anxiety attacks and 
near-continuous panic affecting daily functioning.


CONCLUSION OF LAW

The criteria for a separate rating for the Veteran's anxiety 
disorder have not been met.  38 C.F.R. § 4.14.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 


II.  Analysis 

The Veteran asserts that he has an anxiety disorder directly 
related to his period of service.  The Veteran is currently 
service-connected for post traumatic stress disorder (PTSD) 
evaluated at 70 percent. 

The Veteran's pre-induction examination dated in January 1967 
reports that the Veteran had no nervous trouble upon entering 
into service.  A service treatment record from March 1968 
shows that the Veteran initially indicated having nervous 
trouble and then changed his answer and initialed it.  Upon 
separation from service in February 1969, the Veteran was 
marked as psychologically normal and no nervous trouble was 
noted.  There were no complaints or reports of anxiety in 
service.

A letter from Dr. R.B. dated in June 1980 stated that the 
Veteran had sought psychiatric treatment at his facility 
since 1979.  He stated that the Veteran currently has anxiety 
attacks, which are occasionally precipitated by close contact 
with individuals.  Dr. R.B. reported free-floating anxiety 
that limits the Veteran's ability to function in a working 
capacity, influences his family life and restricts his 
overall social functioning.  The doctor stated that during 
the Veteran's service he was trapped in combat situations 
where he felt emotionally hopeless and felt a lack of 
physical control.  The doctor said there is a remarkable 
similarity between what the Veteran experienced during 
service and what he experiences now during phobic situations.  
The doctor reported that the Veteran had anxiety problems 
before he began service; but his particular symptomatology 
was augmented during his service.  There are no medical 
records showing any psychological treatment prior to service.  
The Veteran reported that he received minimal psychiatric 
treatment while at Fort Hood. Once again, these records are 
not of record.

The Veteran received a VA examination in February 2001.  The 
examiner conducted a thorough review of the case file.  The 
Veteran reported that he was hospitalized in the 1980's at 
Loma Linda University Medical Center for neurotic neurosis, 
but provided no medical records for that hospitalization.  
The examiner reported the Veteran's mood as anxious.  The 
examiner diagnosed Axis I PTSD and panic disorder with 
agoraphobia.  The examiner stated that the trauma the Veteran 
experienced in Vietnam more likely than not contributed 
markedly to his current impairment and went on to say that it 
is at least as likely as not that the Veteran's panic attacks 
are related to his PTSD.

The Veteran received a VA examination in October 2002.  The 
Veteran reported that he began having phobias and anxiety in 
1969.  He reported that he currently has nightmares and 
flashbacks about search and destroy missions which make him 
anxious.  The examiner diagnosed Axis I PTSD, but did not 
provide a separate diagnosis for anxiety.

As the Veteran is service-connected for PTSD, the presence of 
stressors during the Veteran's service have already been 
conceded.  The February 2001 examiner related the Veteran's 
panic attacks to his PTSD and diagnosed panic disorder with 
agoraphobia.  The 2002 examiner rendered a single diagnosis 
of PTSD.  The Veteran is currently service connected for 
PTSD, evaluated at 70 percent disabling.  The Veteran has 
already been rated for PTSD, with his anxiety symptoms as a 
manifestation of that disability.  There is no medical 
evidence indicating the existence of an anxiety disorder 
separate and distinct from the service connected PTSD.  See 
38 C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

One of the listed criteria for a 70 percent rating, at which 
the Veteran is rated, is "near-continuous panic or 
depression affecting the ability to function independently."  

The Board acknowledges that the Veteran engaged in combat 
with the enemy and now experiences PTSD symptomatology to 
include anxiety; as such his anxiety symptomatology has 
already been factored into his PTSD rating which evaluates a 
claimant on overall psychological functioning.  The Board 
considered the applicability of "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of the matter on that basis.  
38 U.S.C.A. § 5107(b) (West, 2002).  
The preponderance of the evidence is against the claim for 
service connection for anxiety neurosis and service 
connection is not warranted. 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

While the Veteran did not receive notice in compliance with 
VCAA, the Veteran has not been prejudiced in this regard as 
he showed constructive understanding of the information 
necessary to substantiate a claim for service connection.  
The Veteran is service-connected for other disabilities and 
understands what is necessary to prove a claim of service 
connection.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran has shown a 
disability and argued a basis for a relationship to his 
service.  However, regarding elements (4) and (5) (degree of 
disability and effective date of the disability), service 
connection for an anxiety disorder is being denied and no 
disability rating or effective date will be assigned, so any 
error - in providing additional notice concerning those 
downstream elements is moot  and a harmless error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records.  The Veteran 
was also afforded several VA examinations in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for anxiety neurosis is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


